Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 1 of 6




                       Exhibit F
        Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 2 of 6
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                       58=;. %

   1                         UNITED STATES DISTRICT COURT
   2                               DISTRICT OF CONNECTICUT
   3

   4     FREDERICK KLORCZYK, JR. As co-administrator of the
   5     Estate of Christian r. Klorczyk, et al.
   6

   7                                                                      PLAINTIFFS
   8

   9     V.
 10                                  CIVIL ACTION NO. 3:13-CV-00257-JAM
 11

 12      SEARS ROEBUCK & CO., et al.
 13

 14                                                                       DEFENDANTS
 15      ______________________________________________
 16

 17                   VIDEO DEPOSITION FOR THE DEFENDANTS,
 18                          SEARS ROEBUCK & CO., et al.:
 19

 20           The Video Deposition of Frederick G. Heath,
 21      taken in the above-styled matter at Court Reporting
 22      Services, Inc., 6013 Brownsboro Park Boulevard, Suite
 23      A, Louisville, Kentucky, on the 22nd day of
 24      March, 2017, beginning at 10:24 a.m.
 25


                                         /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                                )$&#,--#%**'
        Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 3 of 6
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                        58=;. ,%

   1         Q.       It -- it's a basic statement of fact about
   2     jack stands.               If we go to that one standing over
   3     there and raise the bar up and it stays up, we can
   4     lift it slightly and then drop the bar down; right?
   5         A.       If you hold the handle up.
   6         Q.       Yeah.         And then if you go to the top of
   7     Page 12, you conclude:                  [reads] Tip over the
   8     support stand must be eliminated as a cause;
   9     right?
 10          A.       Yes, sir.
 11          Q.       If you turn to Page 13.
 12          A.       Okey-doke.
 13          Q.       Say:         [reads] The possibility of
 14      encountering false engagement with pawl and
 15      ratchet support stands is not only foreseeable but
 16      apparently not uncommon.                    Now what's the basis of
 17      that opinion?
 18          A.       Well, I had a number of -- of
 19      contemporaneous operating instructions from other
 20      jack stands in the market at the time.                           And a large
 21      number of them included a warning consistent with
 22      making assurance that the pawl was appropriately
 23      engaged with the ratchet teeth before utilizing --
 24      before applying the load.
 25          So that's how I come to the conclusion, it was

                                         /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                                )$&#,--#%**'
        Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 4 of 6
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                 58=;. ,&

   1     apparently not uncommon, because I don't know
   2     whether people would -- or -- or I would conclude
   3     that people wouldn't put that warning in their -- in
   4     their operation manual if either (1) it was
   5     foreseeable to them that that such could happen,
   6     or that (2) they've already had experience with
   7     such happening, and therefore decided to add a
   8     warning to that effect.
   9         Q.       Is there any other basis for that opinion
 10      that it's not uncommon?
 11          A.       Oh.      I've heard scuttlebutt about this
 12      happening in the -- in the -- in the industry for a
 13      long time.            But I've never seen it, never witnessed
 14      it, never investigated a case where it had
 15      happened before.            And quite frankly, was skeptical
 16      of this case when I first got involved, and became
 17      a believer through my investigation and testing.
 18          Q.       Who did you hear this scuttlebutt from?
 19          A.       Oh, gosh.      I mean, I go to shows
 20      regularly; I talk to people who make these things.
 21      I've been in the automotive lift industry where
 22      such kind of equipment is common in shops.                       I've
 23      been in literally hundreds if not thousands of
 24      automotive service facilities.                      I spent 21 years
 25      manufacturing automotive lifts.                       And since that

                                      /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                             )$&#,--#%**'
        Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 5 of 6
0;CBE?F?BA B< 1D;:;D?9@ 2# 3;8F>                                                   58=;. ,'

   1     time, I've spent another -- gosh, since 1992 as a
   2     consultant to the automotive lift industry.                     I serve
   3     as secretary to their standards writing
   4     undertakings and. . .               Anyway, that's it.
   5         Q.       You've been chairman of some committee
   6     on that --
   7         A.       I'm --
   8         Q.       -- haven't you?
   9         A.       -- chairman of the -- currently of the
 10      Portable Automotive Services Equipment
 11      Committee.            I've been on that committee since, oh,
 12      gosh, I'm going to say               93 or        94, something like
 13      that.        I don't get involved with such discussions in
 14      that committee because it's inappropriate.
 15          Q.       Why is it inappropriate?
 16          A.       Because we're there to represent our own
 17      interests and develop a standard to promote safety
 18      of the users of the products that the thing -- that
 19      the standards cover.
 20          And I don't -- I mean, I'm -- my -- my
 21      background is well-known in -- in this group.                    I'm
 22      an independent engineer and -- and expert.                     We --
 23      manufacturers are certainly not prone to discuss
 24      their, for one want of a better term, "dirty laundry"
 25      in such venues where insurance companies are

                                      /BGDF 6;CBDF?A= 7;DH?9;E" 4A9#
                                             )$&#,--#%**'
Case 3:13-cv-00257-JAM Document 325-6 Filed 11/20/18 Page 6 of 6
